DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“gripping members” recited in claim 16
“root support mechanism” recited in claim 16
“clamping mechanism” recited in claim 17
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 19 recites the limitation “the blade rotation device comprising: a first structural member fixed to the frame; a second structural component rotatably mounted to the first structural component; and a motor that rotates the second structural component relative to the first structural component, wherein when the second structural component is connected to a crane link, rotation of the second structural component rotates the blade to the inclined orientation.” The limitation does not comply with the written description requirement for several reasons. First, while the originally filed Specification teaches the blade rotation device comprising a “first device part” and a “second device part” (paragraph 30) the Specification does not teach these ‘parts’ being a “first structural member” and a “second structural member,” as recited by the limitation. Secondly, while the figures illustrate the ‘blade rotation device’ being connected to the frame (figure 4, elements 56 and 62), the Specification does not teach the ‘first device part’ of the ‘blade rotation device’ being ‘fixed to the frame,’ as recited by the limitation. In fact, the Specification expressly teaches the ‘first device part’ being connected to a ‘crane link’ (paragraph 30; figure 3, elements 56 and 58), which is a separate and distinct element from the ‘frame.’ The Specification also does not teach the ‘second device part’ being “rotatably mounted” to the ‘first device part.’ While the Specification teaches the ‘first and second device parts’ being rotated in relation to each other, via the motor (paragraph 30), the Specification does not teach the ‘first and second device parts’ being “mounted” to each other. Finally, the Specification does not teach the ‘second device part’ being connected to the ‘crane link,’ as recited by the limitation. In fact, the Specification expressly teaches the ‘second device part’ being connected to the frame (paragraph 30; figures 3 and 4, elements 56 and 62).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 – 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation “each gripping member” in the first paragraph after the preamble. It is unclear as to whether Applicant intends the limitation to refer to the ‘gripping members’ previously set forth in the claim, or whether Applicant intends the limitation to refer to ‘gripping members’ which are separate and distinct from the ‘gripping members’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation as “each of the gripping members.”
Claims 13 and 25 each recite the limitation “the root support device.” There is insufficient antecedent basis for the limitations in the claims. For the purposes of this Office Action, Examiner will interpret the limitations as “the root support mechanism.”
Claim 19 recites the limitation “the first structural component.” There is insufficient antecedent basis for the limitation in the claim. For the purposes of this Office Action, Examiner will interpret the limitation as “the first structural member.”
Claim 19 further recites the limitation “a motor that rotates the second structural component ...” Examiner notes that the claim is directed towards a “blade lifting assembly,” rather than a ‘method of lifting a blade.’ Therefore, it is unclear as to whether Applicant intends the limitation to positively require a step of the motor rotating the second structural component, such that the claim is directed towards a ‘method of lifting a blade,’ or whether Applicant intends the limitation to recite a functional limitation of the motor, such that the motor is configured to rotate the second structural component. For the purposes of this Office Action, Examiner will interpret the limitation as “a motor that is configured to rotate the second structural component …”
Claims 25 and 27 each recite the limitation “the gripper.” It is unclear as to whether Applicant intends the limitations to refer to the “gripper assembly” or the “gripping members,” each of which have been previously set forth in claim 16. For the purposes of this Office Action, Examiner will interpret the limitations as “the gripper assembly.”
Claim limitations “gripping members,” “ root support mechanism,” “blade rotation device,” and “clamping mechanism” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.
Regarding the limitation “gripping member,” while the Specification expressly teaches the assembly comprising “gripping members” (paragraphs 26 – 28), the Specification is silent as to the structure of the ‘gripping members.’ Examiner notes that the Specification clearly makes a distinction between ‘gripper pads’ and ‘gripper members’ (paragraphs 26 – 28). 
Regarding the limitation “root support mechanism,” Examiner notes that Specification does not recite the use of a “root support mechanism.” However, the Specification does teach the use of a “root support device” which comprises a ‘first joint component’ and seems to equate to the ‘root support mechanism’ of the claim (paragraph 33). Therefore, for the purposes of this Office Action, Examiner will interpret the ‘root support mechanism’ so as to comprise a “first joint component.”
Regarding the limitation “blade rotation device,” Examiner recognizes that the Specification teaches the ‘blade rotation device’ as comprising a motor, a “first device part,” and a “second device part” (paragraph 30). However, this teaching (particularly the ‘first device part’ and the ‘second device part’) is insufficient to provide sufficient structure to allow one skilled in the art to understand the structure required to allow the ‘blade rotation device’ to perform the recited functional language of ‘rotating the blade about a rotational axis perpendicular to a longitudinal blade axis of the blade.’
Regarding the limitation “clamping mechanism,” Examiner notes that the Specification does not recite the use of a “clamping mechanism.” However, the Specification does teach the root support device of the assembly being connected to a root of a blade via a “band clamp” of the root support device (paragraph 32). Therefore, for the purposes of this Office Action, Examiner will interpret the ‘clamping mechanism’ so as to comprise a “band clamp.”
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 16 – 18 and 20 - 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lynderup (European Patent Number EP 2623768 A1).
As to claim 16, Lynderup teaches a blade lifting assembly for mounting a blade relative to a rotor hub of a wind turbine (abstract), comprising: a gripper assembly configured to grip a central region of the blade (figures 1 – 3, elements 3 and 13 being the ‘gripper assembly’; page 4, paragraph 25), the gripper assembly comprising a frame and gripper members spaced axially apart along the frame (figures 1 – 3, element 9 being the ‘frame’ and elements 13 being the ‘gripper members’; page 4, paragraph 25), each of the gripping members configured to extend along and engage against sides of the blade (figures 1 – 4, element 13; page 4, paragraph 25); the gripping assembly further comprising a blade rotation device supported by the frame between the gripping members and configured to rotate the blade about a rotational axis perpendicular to the longitudinal blade axis of the blade (figure 6, element 57 being the ‘blade rotation device’; page 6, paragraphs 38 – 39); a root support mechanism comprising a first joint component, that is configured to extend around a root section of the blade, the root support mechanism spaced at an axial distance from an end of the frame (figures 1 – 3, element 23 being the ‘root support mechanism’ and ‘first joint component’; page 4, paragraph 28); and connecting members, each of the connecting members comprising a rod, which span the axial distance and have a first end that connects to the root support mechanism and an opposite end that connects to the frame and transmit an axial load of the blade from the root support mechanism to the frame (figures 1 – 3, elements 43 being the ‘connecting members’ and ‘rods’; pages 4 and 5, paragraphs 28 and 35).
As to claim 17, Lynderup further teaches that the first joint component of the root support mechanism further comprises a clamping mechanism, wherein the clamping mechanism comprises a band clamp, configured to clamp against the root section of the blade (figures 1 – 3, element 23 being the ‘clamping mechanism’ and ‘band clamp’; page 4, paragraph 28).
As to claim 18, Lynderup teaches that the frame is axially movable relative to the gripping members (figures 1 – 3, elements 3 and 13; page 4, paragraph 25).
As to claim 20, Lynderup further teaches an actuator apparatus configured to actuate the connecting members in an axial direction of the blade (figures 1 – 3, elements 43; pages 4 and 5, paragraphs 28 and 35).
As to claim 21, Lynderup teaches that the actuator apparatus is a hydraulic actuator (figures 1 – 3, elements 43; pages 4 and 5, paragraphs 28 and 35).
As to claim 22, Lynderup teaches that the actuator apparatus comprises at least two actuators interconnected for balancing axial load of the blade between the two actuators (figures 1 – 3, elements 43).
As to claim 23, the discussion of claims 21 and 22 are incorporated herein.
As to claim 24, the assembly of Lynderup inherently requires an assembly controller (such as a human or computer controller) comprising an assembly controller configured to control the actuator apparatus based on an axial load of the blade (pages 4 and 5, paragraphs 28 and 35).
As to claim 25, the actuator apparatus is capable of actuating the connecting members such that a distance between the gripper assembly and the root support mechanism is maintained substantially constant (figures 1 – 3, elements 43).
As to claim 26, the discussion of claim 16 is incorporated herein.
As to claim 27, Lynderup teaches a lifting apparatus for mount a blade relative to a rotor hub of a wind turbine (abstract), comprising: a crane comprising a crane hook (figure 6, element 54 being the ‘crane hook’; page 9, paragraph 38); the blade lifting assembly according to claim 16 (see the rejection of claim 16 above), wherein the gripper assembly of the blade lifting assembly is hooked to the crane hook (figure 6, elements 54 and 3; page 6, paragraph 38).
Response to Arguments
Applicant's arguments filed November 16, 2022 have been fully considered but they are not persuasive.
Applicant argues, on page 6, that the limitation “root support mechanism” does not invoke interpretation under 35 U.S.C. 112(f). Examiner disagrees. Based on the 3-prong test set forth in MPEP 2181, the “root support mechanism” invokes interpretation under 35 U.S.C. 112(f) because:
(A) The limitation uses a generic placeholder “root support mechanism” that invokes no structural limitation
(B) The generic placeholder is modified by functional language (“extend around a root section of the blade”) and is linked by the transition word “configured to.”
(C) The generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. Examiner recognizes that claim 16 recites that the root support mechanism is “spaced at an axial distance from an end of the frame.” However, this limitation only recites a location of the generic placeholder. The limitation does not recite any actual structure of the generic placeholder.
Applicant next argues, on pages 6 – 7, that the Specification teaches the “blade rotation device “ as comprising “a first structural member fixed to the frame; a second structural component rotatably mounted to the first structural component; and a motor that rotates the second structural component relative to the first structural component, wherein when the second structural component is connected to a crane link, rotation of the second structural component rotates the blade to the inclined orientation.” For reasons explained in the 35 U.S.C. 112(a) rejection of claim 19 above, it is the position of the Examiner that the Specification does not teach the ‘blade rotation device’ as having this structure.
Applicant next argues, on pages 7 - 8, that Lynderup does not teach a ‘blade rotation device supported by the frame and located between the gripping members.’ Examiner disagrees. Lynderup teaches a blade rotation device supported by the frame and located between the gripping members (figure 6, element 57 being the ‘blade rotation device,’ element 3 being the ‘frame,’ and elements 13 being the ‘gripping members’; page 6, paragraphs 38 – 39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726